—In a support proceeding pursuant to Family Court Act article 4, the Dutchess County Department of Social Services appeals from an order of the Family Court, Dutchess County (Brands, J.), dated March 11, 1997, which, pursuant to Family Court Act § 454 (5), granted the respondent Thomas Kennedy’s objections to the denial by the Dutchess County Department of Social Services Support Collection Unit of his challenge to its determination to notify the Department of Motor Vehicles to suspend his driving privileges, and directed it not to issue such notification to the Department of Motor Vehicles.
Ordered that the order is affirmed, with costs.
In December 1982 the Family Court, Dutchess County, issued an order directing the respondent father Thomas Kennedy (hereinafter the father) to pay support for the parties’ child, His support obligation was periodically modified upward over the next several years. In July 1992 the order of support was terminated, retroactive to April 7, 1992. During the period that the order was in effect, the father failed to make all of the required payments. In October 1990 his accumulated support arrears were reduced to a judgment of approximately $16,000. Additional arrears of approximately $1,400 were reduced to judgment in April 1992. The father made payments towards the arrears which ultimately satisfied the April 1992 judgment and reduced the sum due under the October 1990 judgment to approximately $8,400. According to the Dutchess County Support Collection Unit (hereinafter the SCU), as of January 1997, the father owed approximately $11,000, including interest on the arrears.
In December 1996 the SCU served the father with notice of its intention to contact the Department of Motor Vehicles (hereinafter the DMV) to suspend his driving privileges, pursuant to Family Court Act § 458-a. The father filed a written challenge with the SCU, which was denied by notice dated January 23, 1997. The father then filed objections to the SCU action in the Family Court (see, Family Ct Act § 454 [5]). The *408Family Court granted the father’s objections and directed the SCU not to notify the DMV to suspend his driving privileges. The SCU appealed.
Pursuant to Family Court Act § 458-a, the court may enforce a child support order by directing the DMV to suspend a support obligor’s driving privileges.
Family Court Act § 458-a (a) provides: “If the respondent has accumulated support arrears equivalent to or greater than the amount of current support due for a period of four months, the court may order the department of motor vehicles to suspend the respondent’s driving privileges * * * For purposes of determining whether a support obligor has accumulated support arrears equivalent to or greater than the amount of current support due for a period of four months, the existence of any retroactive support shall not be included in the calculation of support arrears pursuant to this section” (emphasis added; see also, Domestic Relations Law § 244-b [a]). Social Services Law § 111-b (12) authorizes the Department of Social Services to enter into an agreement with the DMV in order to carry out this enforcement tool. Social Services Law § 111-b (12) (b) (1) authorizes a license suspension when “a support obligor who is under a court order to pay child support * * * has accumulated support arrears equivalent to or greater than the amount of current support due for a period of four months” (emphasis added).
We agree with the Family Court that § 458-a does not authorize the court to impose a license suspension in order to enforce the payment of arrears where, as here, there is no support order currently in effect. The meaning of the term “current support” is plain, and the court may not adopt a strained interpretation in order to fill a perceived gap in the statute. Courts “are obliged to interpret a statute to effectuate the intent of the Legislature, and when the statutory language is clear and unambiguous, it should be construed so as to give effect to the plain meaning of [the] words’ used * * * Equally settled is the principle that courts are not to legislate under the guise of interpretation” (People v Finnegan, 85 NY2d 53, 58, cert denied 516 US 919, quoting People ex rel. Harris v Sullivan, 74 NY2d 305, 309).
We do not rely on the alternative argument that the arrears in this case constitute “retroactive support”, which cannot be included when determining whether a support obligor is subject to a license suspension (Domestic Relations Law § 244-b [a]; Social Services Law § 111-b [12] [b] [1]). Although the statute broadly states that “the existence of any retroactive support *409shall not be included in the calculation of support arrears pursuant to this section”, an argument can be made that the term “retroactive support” in this context, has a more narrow meaning and refers merely to the amount of support due between the filing of a petition for support and issuance of the order awarding support (Domestic Relations Law § 244-b [a]; see, Family Ct Act § 449; see also, Scheinkman, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 244-b, 1998 Supp Pamph, at 561). By excluding such “retroactive support”, the Legislature insured that a support obligor would not face immediate license suspension based on arrears that accumulated before the order went into effect. We need not resolve this ambiguity in the statute since it is clear that the license suspension penalty cannot be invoked in any event, because the father is not under a current order of support.
Furthermore, although not specifically addressed by the parties, we conclude that permitting the SCU to invoke the license suspension provision in this case would, in effect, amount to a retroactive application of the statute. Generally, a statute applies only prospectively, absent clear legislative intent otherwise (see, Matter of Deutsch v Catherwood, 31 NY2d 487; Gleason v Gleason, 26 NY2d 28, 36; Morales v Gross, 230 AD2d 7). The Legislature provided that Family Court Act § 458-a would take effect on July 1, 1995 (L 1995, ch 81, § 246 [3-a]), and there is no indication in the legislative history or the statute itself that this enforcement tool would be applicable to a person who was no longer subject to a support order when the statute was enacted.
Finally, even assuming that the statute applies to the father under these circumstances, the order should be affirmed. The SCU may not invoke the license suspension penalty when it is receiving payments pursuant to an income execution order (see, Social Services Law § 111-b [12] [b] [3]). The father presented evidence that an income execution order dated December 31, 1993, remained in effect, and the SCU failed to offer any evidence to refute that claim. O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.